BLED INCOoST C- APPEALS
                                                                            12tflCourtof Appca.s Tisrict
                                        IN    THE

                             TWELFTH   COURT     OF   APPEALS

                                       OF    TEXAS



RONNY     LEE    WILLIAMS
                                                      APP. NOS. 12-15-00139-CR; 12-15-                     40-CR
    VS.                                               TRL. NOS. F1320424;  F1521685
                                             §
STATE     OF    TEXAS


                 Pro se Motion    for Access to Appellate Record
          Attachment CERTIFICATE OF SERVICE Pursuant TEX.R.APP.P.          Rule 9.5


TO THE HONORABLE JUSTICES OF SAID COURT:


    RONNY LEE WILLIAMS, Appellant/ Pro se', moves the Honorable Court of Appeals
to accept Appellant's "CERTIFICATE OF SERVICE", Purusant to the TEX.R.APP.P.
Rule 9.5, and to incorporate said attachment to his previous filed "Pro se Motion
for Access to Appellate Record", in the above styled and numbered cause'es, and
the Appellant shows the following:

    1.         Appellant is not an Attorney, nor has any training in law and/or legal
          procedures.

    2.       Honorable Noel D. Cooper, Attorney at Law, drafted Appellant's previous
          Motion for Access to Appellate Record.

    3.       This Honorable Court of Appeals received and filed said Motion for access
          to Appellate record on December 07, 2015.

   4.        Appellant was NOT aware of any additional documents. But yet/ is now
          filing requested "CERTIFICATE OF SERVICE", addressed to serve Respondent.

    WHEREFORE, this Attachment "CERTIFICATE OF SERVICE" is served, that:

          I hereby certify that on this the j f         day of December 2015, that a true
and correct copy of "Pro se Motion for Access to Apellate Record" was sent, First
Class postage paid, to Nicole D. Lostracco, District Attorney, 101 W. Main St.,
Ste. 250, Nacogdoches, Texas 75961.
                                                        Respectfully
                                                        Kespecttuiiy Submitted,
                                                                     buDmittea,



                                                        Ronny Williams      #2001514
                                                        TDCJ-CID Stiles Unit
                                                        3060 FM 3514
                                                         Beaumont, Texas     77705
                                      RONNY     LEE      WILLIAMS
                                TDCJ-CID Stiles Unit            #2001514
                                             3060   FM     3514
                                      Beaumont,         Texas   77705


                                     Friday, December 11, 2015
                                                                           FILED IN CO'JR'O? APPEALS
                                                                           12tn Court o* Appeals District
Clerk of       the    Court
TWELFTH COURT of APPEALS'
                                                                              DEC 162015
         OF TEXAS
1517 West Front Street, Ste 354
                                                                                 TYLER TEXAS
Tyler,        Texas     75702                                                 PAM FSTES. CLERK



RE: RONNY LEE WILLIAMS          V.    STATE OF TEXAS
      Appeal Numbers:     12-15-00139-CR            &    12-15-00140-CR
      Trial    Numbers:   F1320424       &    F1521685



Dear Sir or Madam:

      Please find enclosed, the original: "CERTIFICATE OF SERVICE" to be submitted
and filed with Appellant's previous filed, "Pro se Motion for Access to Appellate,
Record", submitted and filed on December 07, 2015.



      Your assistance in the above matter is greatly appreciated!


Sincerely
  />
              K^Ultl^
Ronny Williams #2001514



cc:
      Ms. Nicole D.     Lostracco
      District Attorney
      Nacogdoches County Courthouse
      101 West Main St., Ste 250
      Nacogdoches, Texas 75961